Exhibit 10.3

 

M&T BANK CORPORATION

LEADERSHIP RETIREMENT SAVINGS PLAN

(January 1, 2020 Restatement)




 

--------------------------------------------------------------------------------

 

Table of Contents

Page

Article I HISTORY AND PURPOSE

4

Article II DEFINITIONS

5

Article III ELIGIBILITY AND PARTICIPATION

7

3.1Eligibility to Participate7

3.2Deferral Elections7

3.3Payment Elections7

Article IV CREDITS TO PLAN ACCOUNTS; VESTING

9

4.1Matching Credit9

4.2Retirement Accumulation Credit9

4.3Discretionary Credit10

4.4Elective Deferrals10

4.5No Duplication of Benefits10

4.6Vesting10

Article V INDIVIDUAL ACCOUNTS, INVESTMENTS AND VALUATIONS

12

5.1Accounts12

5.2Investment Elections12

5.3Reallocation of Investments12

5.4Investment Returns12

Article VI PAYMENT OF BENEFITS

13

6.1Commencement of Benefits13

6.2Payment on Account of Separation From Service13

6.3Accelerated Payments Due to Financial Hardship14

6.4Mandatory Cashouts14

6.5Discretionary Delay in Benefit Payments14

6.6Payment on Death or Disability14

6.7Payment by Employer14

Article VII ADMINISTRATION

15

7.1Administration15

7.2Claims and Appeals15

Article VIII AMENDMENT AND TERMINATION

16

8.1Amendment and Termination of Plan16

8.2Benefit Payments Upon Termination of Plan16

Article IX MISCELLANEOUS

17

9.1No Effect on Employment Rights17

9.2Plan Unfunded17

9.3Binding on Employers, Employees and Their Successors17

9.4Spendthrift Provisions17

9.5Disclosure17

9.6State Law17

9.7Incapacity of Recipient17

9.8Unclaimed Benefit18

9.9Elections, Applications, Notices18

9.10Severability18

9.11Headings18

2

 

--------------------------------------------------------------------------------

 

9.12Compliance with Code Section 409A18

 




3

 

--------------------------------------------------------------------------------

 



Article I
HISTORY AND PURPOSE

 

This M&T Bank Corporation Leadership Retirement Savings Plan was previously
known as the Supplemental Retirement Savings Plan.  The Plan is maintained by
the Manufacturers and Traders Trust Company to provide additional retirement
benefits to select management and highly compensated employees of the Company
and certain of its affiliates, contributions on whose behalf under the M&T Bank
Corporation Retirement Savings Plan (the "RSP") are subject to certain
limitations imposed by the Internal Revenue Code (the "Code").  The Plan was
amended and/or restated several times for compliance with Code Section 409A and
to make other changes, the most recent restatement being effective as of January
1, 2013.  The Company now wishes to further amend and restate the Plan,
effective as of January 1, 2020, to make changes to the Plan’s design and its
name.




4

 

--------------------------------------------------------------------------------

 



Article II
DEFINITIONS

 

When used herein, the following words have the meanings indicated unless a
different meaning is clearly required by the context.  All other terms used
herein with initial capital letters that are not defined below have the meanings
given them under the RSP unless otherwise specified herein or as otherwise
qualified by the context in which the term is used.

Account – the account maintained for a Participant under Section 5.1.

Beneficiary – the person entitled to distribution of a Participant's Account
after the Participant's death.  A Participant's Beneficiary under this Plan is
the person designated (or otherwise determined) as the Participant's beneficiary
under the RSP.

Committee – see Article VII.

 

Company – Manufacturers and Traders Trust Company, or any successor.

Compensation – has the meaning given in the RSP, without regard to the
Compensation Limitation, plus amounts deferred by a Participant under this Plan
and any other nonqualified deferred compensation plan maintained by any
Employer.  

Compensation Limitation – the annual compensation limitation under Code Section
401(a)(17), as in effect for any calendar year and as determined for the RSP.

Disability – exists when a Participant is determined (a) to be totally disabled
by the Social Security Administration, or (b) to have a "disability" under the
Employer's long-term disability plan.  A Disability must also satisfy the
requirements for being a disability under Code Section 409A.

Employee – a common law employee of an Employer who (1) is classified by the
Employer at salary grade 61 or higher, or (2) was classified by the Employer at
the Senior Vice President level or higher on October 31, 2019.

Employer – Manufacturers and Traders Trust Company and any affiliate that has
adopted the RSP and is an "Employer" as defined thereunder.

Grandfathered Account Balance – a Participant's vested Account balance as of
December 31, 2004, as adjusted for earnings and losses.

Participant – an Employee who has become a Participant under Section 3.1,
including a former Employee who still has an Account balance under this Plan.

Plan – the M&T Bank Corporation Leadership Retirement Savings Plan, as contained
herein, as amended.

5

 

--------------------------------------------------------------------------------

 

Plan Year – the calendar year.

Post-2004 Account Balance – that portion of a Participant's Account attributable
to amounts credited as of a date after December 31, 2004, as adjusted for
earnings and losses.

Separation from Service – a Participant's separation from service (within the
meaning of regulations under Code Section 409A) with-the Participant's Employer
and all entities with which the Participant's Employer would be considered a
single employer under Code Section 414(b) or (c).

Any terms used herein in the masculine will be read and construed in the
feminine where they would so apply, and any terms used in the singular will be
read and construed in the plural, or vice versa, if appropriate.




6

 

--------------------------------------------------------------------------------

 



Article III
ELIGIBILITY AND PARTICIPATION

 

 

3.1Eligibility to Participate

.  An Employee will become a Participant if the Employee has amounts credited to
their Account under Article IV.

3.2Deferral Elections

.

(a)For each Plan Year, an eligible Employee may elect to defer any whole
percentage up to 50% of their Compensation, and their Account will be credited
with the amount deferred under Section 4.4.  An Employee is only eligible to
defer Compensation for a Plan Year if they are an Employee on the October 31
next preceding the Plan Year.  

 

(b)A deferral election for a Plan Year must be made prior to the beginning of
the Plan Year.  All deferral elections take effect for the first paydate of the
Plan Year, in accordance with the default rule of T. Reg.
§1.409A-2(a)(13).  There is no mid-Year entry for an Employee who first becomes
eligible to participate during a Plan Year.  A deferral election must be made in
the manner prescribed by the Committee.

 

(c)A deferral election for a Plan Year is irrevocable and may not be changed
once the Plan Year has begun.  

 

3.3Payment Elections

.

(a)409A Transition Elections.(1)An Employee who was a Participant as of December
31, 2007, could have irrevocably elected by December 31, 2008, to receive
payment of their Post-2004 Account Balance either in a single lump sum or in
annual installments payable over 5 or 10 years, and to receive such payment(s)
either: (i) at a specified age or date; (ii) upon Separation from Service; or
(iii) at the earlier of (i) or (ii).  Any such election had to be made in the
manner prescribed by the Committee and became effective on January 1 of the year
following the year of the election.  

 

(2)If a Participant described in paragraph (1) failed to make a timely election
under paragraph (1), the Participant's Post-2004 Account Balance will be paid in
accordance with Section 6.1(b) as follows:

 

(i)If the Participant had an election in effect for a Grandfathered Account
Balance, that election applies to the Participant's Post-2004 Account Balance.

 

(ii)If the Participant did not have an election in effect for a Grandfathered
Account Balance, the Participant's Post-2004 Account Balance will be paid in a
single lump sum upon Separation from Service.

 

(3)Elections made (or deemed made) under this subsection (a) may be

7

 

--------------------------------------------------------------------------------

 

prospectively changed in accordance with subsection (c).

 

(b)Ongoing Election Rule – New Participant.When a Participant first elects to
defer to the Plan, they may irrevocably (subject to subsection (c)) elect to
receive payment of their Account balance either in the form of a single lump sum
or in annual installments payable over 5 or 10 years, and to receive or begin to
receive such payment(s) either: (i) at a specified age or date; (ii) upon
Separation from Service; or (iii) at the earlier of (i) or (ii).  If the
Participant fails to make a timely election under this subsection (b), the
Participant's Account balance will be paid in a single lump sum upon (and on
account of) Separation from Service.  Elections made (or deemed made) under this
subsection (b) may be prospectively changed in accordance with subsection (c).

(c)Ongoing Election Rule – Subsequent Years.Subject to Sections 6.2 through 6.6,
a Participant's payment election (or deemed election) under subsections (a) or
(b) of this Section 3.3 is irrevocable and may not be changed.  However, a
Participant may prospectively change their payment election for amounts to be
credited to their Post-2004 Account Balance in Plan Years beginning after the
date that the new election is made.  A new election must be made before the
beginning of the first Plan Year to which it applies.

(d)Changes in Election.Notwithstanding subsection (c), a Participant who elected
(or is deemed to have elected) to have any portion of their Post-2004 Account
Balance paid as a lump sum may change that election to have such portion of
their Post-2004 Account Balance paid in annual installments over 5 or 10 years,
subject to the following:

 

(1)The election change must be made at least one year before the lump sum is
scheduled to be paid.

 

(2)If the Participant’s original payment election was to receive a lump sum (A)
upon Separation from Service, or (B) upon the earlier of a specified age or date
and Separation from Service, then the election change is void and does not take
effect if the Participant has a Separation from Service within one year after
the election change is made.

 

(3)Installment payments will begin five years after the lump sum was scheduled
to be paid.

 

(4)Election changes are irrevocable, and a lump sum election cannot be
reinstated under any circumstances.




8

 

--------------------------------------------------------------------------------

 



Article IV
CREDITS TO PLAN ACCOUNTS; VESTING

 

This Article IV sets forth the credits to Participant Accounts to be made for
Plan Years starting January 1, 2020 and thereafter.  The credits made for
previous Plan Years are set forth in this Plan as it read before this January 1,
2020 Restatement.

 

4.1Matching Credit

.  

 

(a)(1)Subject to paragraph (2), this Section 4.1 only applies to a Participant
who is classified by the Employer at salary grade 65 or higher for the entire
Plan Year.  If a Participant is classified at less than salary grade 65 for any
portion of the Plan Year, they receive no matching credit for the Plan Year.

 

(2)This Section 4.1 also applies to a Participant described in clause (2) of the
definition of Employee (Senior Vice President or higher on October 31,
2019).  Such a Participant is treated as classified at salary grade 65 or higher
for the entire Plan Year.

 

(b)(1)Subject to paragraphs (2) and (3), each Plan Year there will be credited
to the Account of a Participant described in subsection (a) an amount equal to
100% of the Participant's elective deferrals for the Plan Year under Section 3.2
that do not exceed 5% of the Participant's Compensation for the Plan Year,
taking into account only Compensation that is above one times the Compensation
Limitation and below two times the Compensation Limitation for the Plan Year.  

 

(2)No matching amount will be credited for a Plan Year unless the Participant
deferred the maximum dollar amount allowed under the RSP for the Plan Year.

 

(3)The RSP does not provide a matching contribution for new hires until after
the sixth month anniversary of their date of hire.  The same six month
eligibility requirement applies to matching credits under this
Plan.  Accordingly, in the case of a Participant who is hired during the six
months preceding the first day of a Plan Year, Compensation taken into account
under paragraph (1) excludes Compensation for pay dates before the first pay
date that is taken into account for the matching contribution under the RSP.

4.2Retirement Accumulation Credit

.  

 

(a)(1)Subject to paragraph (2), this Section 4.2 only applies to a Participant
who (A) is entitled to an RAA Contribution for the Plan Year under the RSP, and
(B) is classified by the Employer at salary grade 65 or higher for the entire
Plan Year.  If a Participant is classified at less than salary grade 65 for any
portion of the Plan Year, they receive no Retirement Accumulation credit for the
Plan Year.

 

(2)This Section 4.2 also applies to a Participant described in clause (2) of the
definition of Employee (Senior Vice President or higher on October 31, 2019) who
is entitled to an RAA Contribution for the Plan Year under the RSP.  Such a
Participant is treated as classified

9

 

--------------------------------------------------------------------------------

 

at salary grade 65 or higher for the entire Plan Year.

 

(b)Each Plan Year there will be credited to the Account of a Participant
described in subsection (a) an amount equal to the excess of (1) over (2),
where:

(1) is the RAA Contribution that would have been contributed under Section 4.6
of the RSP for the Participant for the Plan Year, assuming that the Compensation
Limitation for the Plan Year is two times the Compensation Limitation that would
otherwise apply for the Plan Year, and

(2) is the RAA Contribution that was actually contributed under Section 4.6 of
the RSP for the Participant for the Plan Year.

4.3Discretionary Credit

.  

 

(a)(1)Subject to paragraph (2), this Section 4.3 only applies to a Participant
who (A) is entitled to a Discretionary Contribution for the Plan Year under the
RSP, and (B) is classified by the Employer at salary grade 65 or higher for the
entire Plan Year.  If a Participant is classified at less than salary grade 65
for any portion of the Plan Year, they receive no Discretionary credit for the
Plan Year.  

 

(2)This Section 4.3 also applies to a Participant described in clause (2) of the
definition of Employee (Senior Vice President or higher on October 31, 2019) who
is entitled to a Discretionary Contribution for the Plan Year under the
RSP.  Such a Participant is treated as classified at salary grade 65 or higher
for the entire Plan Year.

 

(b)(1)Subject to paragraph (2), each Plan Year there will be credited to the
Account of a Participant described in subsection (a) an amount equal to a
specified percentage (if any) of their Compensation for the Plan Year, taking
into account only Compensation that is above one times the Compensation
Limitation and below two times the Compensation Limitation for the Plan
Year.  The specified percentage (if any) is determined by the Company in its
discretion.

 

(2)The RSP does not provide a Discretionary Contribution for new hires until
after the sixth month anniversary of their date of hire.  The same six month
eligibility requirement applies to Discretionary credits under this
Plan.  Accordingly, in the case of a Participant who is hired during the six
months preceding the first day of a Plan Year, Compensation taken into account
under paragraph (1) excludes Compensation for pay dates before the first pay
date that is taken into account for the Discretionary Contribution under the
RSP.

4.4Elective Deferrals

.  Each Plan Year, there will be credited to a Participant’s Account the amount
the Participant elects to defer under Section 3.2.

4.5No Duplication of Benefits

.  The credits to a Participant's Account under this Article IV will be
determined and coordinated so as to prevent any duplication of benefits under
this Plan and under the RSP or any individual agreement with the Participant.

10

 

--------------------------------------------------------------------------------

 

4.6Vesting

.  The portion of a Participant's Account attributable to credits under Sections
4.1 (Match) and 4.4 (Elective Deferrals) is fully vested at all times.  The
portion of a Participant's Account attributable to credits under Section 4.2
(Retirement Accumulation) and Section 4.3 (Discretionary) is vested according to
the same rules as apply to vesting in the Retirement Accumulation Account under
the RSP.

Article V


11

 

--------------------------------------------------------------------------------

 


INDIVIDUAL ACCOUNTS, INVESTMENTS AND VALUATIONS

 

5.1Accounts

.  The provisions of the RSP concerning the maintenance of individual accounts
and investment elections by Participants will apply equally under this
Plan.  Subaccounts will be maintained under each Account to separately reflect
amounts credited under Article IV.  Amounts will be credited to a Participant's
Account under this Plan at substantially the same time as corresponding amounts
are credited under the RSP for the Plan Year, except that matching credits under
Section 4.1 will be credited as soon as administratively practicable, but not
more than 90 days, after the end of the Plan Year for which the matching credits
apply.  If a Participant makes multiple payment elections under Section 3.3,
their Account will be maintained so that the portion of the Account attributable
to each payment election can be separately determined.

5.2Investment Elections

.  Participant investment elections under the RSP for Employee Pretax
Contributions will apply to all amounts credited to Participant Accounts
hereunder.  Such amounts will be deemed to be invested initially in the
Investment Funds available under the RSP in the same proportion as reflected in
elections under the RSP.  Accounts hereunder will be valued in the same manner
as RSP accounts, except that stock of M&T Bank Corporation will be stated in
dollars instead of shares.

5.3Reallocation of Investments

.  The deemed investment of amounts already credited to a Participant's Account
may be reallocated, at the Participant's election, among the available RSP
Investment Funds in accordance with procedures established by the
Committee.  Reallocation elections hereunder are independent of reallocation
elections under the RSP.

5.4Investment Returns

.  Accounts hereunder will be credited with the investment return reported by
the Trust for the Investment Funds under the RSP in which the Accounts are
deemed to be invested.

Article VI


12

 

--------------------------------------------------------------------------------

 


PAYMENT OF BENEFITS

 

6.1Commencement of Benefits

.

(a)Payment of a Participant's Grandfathered Account Balance will be made in
accordance with the terms of the Plan and the Participant’s payment election as
in effect on October 3, 2004.

(b)Payment of a Participant's Post-2004 Account Balance will be made in the form
elected by or applicable to the Participant under Section 3.3, as follows:

(1)If payment is made on attainment of a specified age or date, payment will be
made or commence as soon as practicable (but not more than 30 days) after March
31 of the year in which the specified age or date is attained.  If installment
payments are elected, subsequent installments will be paid as soon as
practicable (but not more than 30 days) after January 1 of each following year
during the installment period.

(2)If payment is made on account of a Separation from Service, payment will be
made or commence in accordance with Section 6.2.

 

6.2Payment on Account of Separation From Service

.  

(a)For purposes of this Section, a Participant who is classified by the Employer
at salary grade 65 or higher at the time of their Separation from Service is
deemed to be a specified employee under Code Section 409A.  All other
Participants will be treated as specified employees under this Section only if
they qualify as such at their Separation from Service in accordance with
regulations under Code Section 409A.  The specified employee identification date
is December 31 and the effective date is the following April 1.

(b)Payments to Participants Who Are Specified Employees.  In accordance with
regulations under Code Section 409A for payments to specified employees on
account of a Separation from Service, payment of any portion of a specified
employee Participant's Post-2004 Account Balance will be delayed until the
earlier of (i) six months after the termination of employment or other event
that constitutes the Participant's Separation from Service, or (ii) the
Participant's death.  Payment of any such delayed portion of the Participant's
Account will be made or commence on the last business day of the quarter in
which occurs the date that is six months after the Participant's Separation from
Service, or the date of the Participant's death.  If installment payments are
elected, then subject to the six-month delay, the second installment will be
paid as soon as practicable (but not more than 30 days) after January 1 of the
year in which occurs the first anniversary of the Participant's Separation from
Service.  Subsequent installments will be paid as soon as practicable (but not
more than 30 days) after January 1 of each subsequent year.

(c)Payments to Participants Who Are Not Specified Employees.  Payment of any
portion of a non-specified employee Participant's Post-2004 Account Balance will
be made or

13

 

--------------------------------------------------------------------------------

 

commence on the last business day of the quarter in which occurs the
Participant's Separation from Service.  If installment payments are elected, the
second installment will be paid as soon as practicable (but not more than 30
days) after January 1 of the year in which occurs the first anniversary of the
Participant's Separation from Service.  Subsequent installments will be paid as
soon as practicable (but not more than 30 days) after January 1 of each
subsequent year.

6.3Accelerated Payments Due to Financial Hardship

.  Notwithstanding Section 6.1, payment of all or part of a Participant's
Grandfathered Account Balance due to financial hardship may be made to the
extent permitted under the terms of the Plan as in effect on October 3, 2004.  A
Participant's Post-2004 Account Balance may not be paid due to financial
hardship.

6.4Mandatory Cashouts

.  Notwithstanding Section 6.1 and subject to Sections 6.2 and 6.5, if a
Participant's Post-2004 Account Balance as of the date of the Participant's
Separation from Service or Disability does not exceed the applicable dollar
amount under Code Section 402(g)(1)(B), the Participant's entire Post-2004
Account Balance may, in the discretion of the Committee, be paid in a single
lump sum as soon as practicable after the Participant's Separation from Service
or Disability, but not later than the later of (i) the 15th day of the third
calendar month following the Participant's Separation from Service or
Disability, or (ii) December 31 of the calendar year in which the Separation
from Service or Disability occurs.

6.5Discretionary Delay in Benefit Payments

.  Notwithstanding Sections 6.1 and 6.4, the Committee may delay payment of any
portion of a Participant's Post-2004 Account Balance by reason of any event or
condition permitted under Code Section 409A, including, to the extent
permissible, delays relating to (i) nondeductible Compensation payments under
Code Section 162(m), (ii) violations of loan agreements and (iii) violations of
federal securities law and other applicable law.

6.6Payment on Death or Disability

.  Notwithstanding Sections 3.3 and 6.1, in the event of a Participant's death
or Disability, payment of any remaining portion of the Participant's Post-2004
Account Balance will be made to the Participant or Beneficiary in a single lump
sum on the last business day of the calendar quarter in which occurs the
Participant's death or a determination of the Participant's Disability.

6.7Payment by Employer

.  Benefits payable to, or on behalf of, a Participant will be paid by the
Employer who last employed the Participant.

Article VII


14

 

--------------------------------------------------------------------------------

 


ADMINISTRATION

 

7.1Administration

.  The M&T Bank Employee Benefits Plan Committee is charged with the
administration of this Plan.  The Committee will have all such powers as may be
necessary to administer this Plan, including discretionary authority to
interpret and construe this Plan, to decide any dispute or question of fact
arising hereunder, to determine the right of any Employee to participate herein,
to determine the right of any Participant or Beneficiary to benefits hereunder
and to adopt such administrative rules for operation of this Plan as the
Committee, in its discretion, may deem advisable.  No member of the Committee
will be liable to any person for any action taken or omitted in connection with
the interpretation and administration of this Plan unless attributable to
willful misconduct or lack of good faith.  The Committee is entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
furnished by any actuary, accountant, controller, counsel or other person
employed or engaged by the Committee or the Company with respect to this
Plan.  A Committee member may not participate in any action or determination
relating solely to payment of the member's own Account hereunder.  Except as
provided in Section 7.2, decisions of the Committee made in good faith will be
final, conclusive and binding upon all parties.

7.2Claims and Appeals

.  All claims for benefits, denials of claims and appeals of denials under this
Plan will be handled in accordance with the claims and appeals procedures of the
RSP.

Article VIII


15

 

--------------------------------------------------------------------------------

 


AMENDMENT AND TERMINATION

 

8.1Amendment and Termination of Plan

.  The Company may amend or terminate this Plan at any time.  Any such amendment
or termination will be made in writing by the Board of Directors of the Company
or its designee, and will be effective as of the date specified in such
writing.  No amendment or termination may directly or indirectly deprive any
Participant or Beneficiary of any portion of the Participant's Account balance
as of the date of amendment or termination without the written consent of the
Participant or Beneficiary.

8.2Benefit Payments Upon Termination of Plan

.  Upon termination of the Plan, the Company may elect to accelerate the time
and form of payment of Grandfathered Account Balances to the extent permitted
under the terms of the Plan in effect as of October 3, 2004.  The time and form
of payment of Post-2004 Account Balances may be accelerated upon Plan
termination, but only as allowed in accordance with regulations under Code
Section 409A.

Article IX


16

 

--------------------------------------------------------------------------------

 


MISCELLANEOUS

 

9.1No Effect on Employment Rights

.  Nothing contained herein will confer upon any Participant the right to be
retained in the service of an Employer nor limit the right of an Employer to
discharge or otherwise deal with Participants without regard to this Plan.

9.2Plan Unfunded

.  The benefits offered under this Plan constitute nothing more than unfunded,
unsecured promises by each Employer to pay the benefits determined under the
Plan that the Employer is obligated to pay under Section 6.7.  No provision will
be made to segregate any assets of any Employer for payment of benefits under
this Plan.  No Participant, Beneficiary or any other person has any interest in
any particular assets of the Employers by reason of the right to receive a
benefit under this Plan.  A Participant, Beneficiary or other person has only
the rights of a general unsecured creditor of the Employer by whom the
Participant was last employed with respect to any rights under this
Plan.  Nothing contained in this Plan constitutes a guaranty by the Employers or
any other entity that the assets of any Employer will be sufficient to pay any
benefit hereunder.  All expenses and fees incurred in the administration of this
Plan will be paid by the Employers.

9.3Binding on Employers, Employees and Their Successors

.  This Plan is binding upon and inures to the benefit of the Employers, their
successors and assigns and each Participant and their heirs, executors,
administrators and legal representatives.

9.4Spendthrift Provisions

.  No benefit payable under this Plan may be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge prior to actual receipt thereof by the payee.  Any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge prior to receipt
will be void.  The Employers are not liable in any manner for or subject to the
debts, contracts, liabilities, torts or engagements of any person entitled to
any benefit under this Plan.

9.5Disclosure

.  The Committee will make available for inspection by any Participant a copy of
this Plan and any rules and regulations used by the Committee in administering
this Plan.

9.6State Law

.  This Plan is established under and will be construed according to the laws of
the State of New York to the extent that such laws are not preempted by the
Employee Retirement Income Security Act.

9.7Incapacity of Recipient

.  If a Participant or Beneficiary is declared incompetent and a guardian,
conservator or other person legally charged with the care of the person or of
the estate is appointed, any benefits under this Plan to which such Participant
or Beneficiary is entitled may, as determined by the Committee in its
discretion, be paid to such guardian, conservator or other person.  Except as
provided herein, when the Committee in its discretion determines that a
Participant or Beneficiary is unable to manage their financial affairs, the
Committee may direct the Employer responsible for payment to make distributions
to any person for the benefit of such Participant or Beneficiary.

17

 

--------------------------------------------------------------------------------

 

9.8Unclaimed Benefit

.  Each Participant must keep the Committee informed of their current
address.  The Committee is not obligated to search for the whereabouts of any
person.  The obligation of the Employer to make payment of an amount due under
the Plan is satisfied by sending the payment to the last known address of the
Participant (or Beneficiary).  If the Participant (or Beneficiary) does not
receive the payment within three years after it is sent, the Participant (or
Beneficiary) will forfeit all rights to the payment.

9.9Elections, Applications, Notices

.  Every direction, revocation or notice authorized or required hereunder will
be deemed delivered to the Employers or the Committee: (a) on the date it is
sent via electronic transmission to the Secretary of the Committee (with a copy
to the Company's General Counsel), provided that receipt of the electronic
transmission is acknowledged by personal action of the Secretary of the
Committee or the Company's General Counsel within three business days, (b) the
date it is personally delivered to the Company's executive offices at Buffalo,
New York, or (c) three business days after it is sent by registered or certified
mail, addressed to the Secretary of the Committee (with a copy to the Company's
General Counsel) at the offices indicated above; and will be deemed delivered to
a Participant or Beneficiary: (a) on the date it is sent via electronic
transmission to the Participant or Beneficiary, provided that receipt of the
electronic transmission is acknowledged by personal action of the Participant or
Beneficiary within three business days, (b) the date it is personally delivered
to the Participant or Beneficiary, or (c) three business days after it is sent
by registered or certified mail, addressed to the Participant or Beneficiary at
the last address shown for him on the records of the Employers.  Any notice
required hereunder may be waived by the person entitled thereto.

9.10Severability

.  If any provision of this Plan is held illegal or invalid for any reason, such
illegality or invalidity will not affect the remaining provisions of this Plan,
which will be construed and administered as if such illegal or invalid provision
had never been contained herein.

9.11Headings

.  The headings of Sections of this Plan are for convenience of reference only
and have no substantive effect on the provisions of this Plan.

9.12Compliance with Code Section 409A

.  The Plan is intended to comply with the requirements of Code Section 409A,
and the Committee will administer and interpret the Plan in accordance with such
requirements.  However, the Employers will not be liable to any Participant or
Beneficiary for any benefit related adverse tax consequences arising under
Section 409A or other provision of the Code.  If any provision of the Plan
conflicts with the requirements of Code Section 409A, the requirements of
Section 409A will supersede any such Plan provision.

IN WITNESS WHEREOF, the Company has signed this restated Plan document on the
date set forth below.

 

MANUFACTURERS AND TRADERS TRUST COMPANY

Date:  _______________By:  _____________________________________________

Ann Marie Odrobina,

Group Vice President

18

 